                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NIDAL ISA,                                 :
     Petitioner                            :
                                           :              No. 1:19-cv-786
      v.                                   :
                                           :              (Judge Kane)
WARDEN LSCI ALLENWOOD,                     :
    Respondent                             :

                                       ORDER

     AND NOW, on this 24th day of May 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

     1. The Clerk of Court is directed to substitute Warden LSCI Allenwood for the
        Respondent in this matter;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc.
        No. 1), is DISMISSED WITHOUT PREJUDICE; and

     3. The Clerk of Court is directed to CLOSE this case.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
